Case 1:18-cV-08651-ER Document 31 Filed 03/29/19 Page 1 of 2

- . - - 900 Third Avenue NeW York, NY 10022-4775
Tannenbaum Helpern Tel; (212) 508-6700 | Fa><; (212) 371-1084
Syracuse & Hirschtritt up WWW.thsh.com l @THsHLA\/v

Elizabeth E. Schlissel
Direct Dial: (212) 508-6714
Schlissel@thsh.com

l\/larch 29, 2019

VIA ECF

Hon. Edgar Ramos, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square

New York, New York 10007

RE: Haddoumi, et al v. Ambiance Wine LLC et al, 18-cv-08651 (ER)
Response to Plaintiffs’ March 2rS, 2019 Letter

Dear Judge Ramos:

We represent defendants Ambiance Wine LLC d/b/a Vella Wine Bar (“Vella Wine Bar”),
Evgenia Huldisch and Vladislav (“Billy”) Karasik (collectively “Defendants”) in the above
referenced action. This letter is submitted in response to Plaintiffs’ March 25, 2019 letter motion
for a Court Order either ordering my clients’ to execute the settlement agreement or ordering the
parties to appear in-person at a conference to address my clients’ failure to sign the agreement

On February 14, 2019, the parties participated in a mediation session that resulted in a
settlement that was memorialized in a term sheet Thereafter, the parties drafted and negotiated a
written settlement agreement The parties agreed to the final terms of the written settlement
agreement on March 19, 2019. Throughout the last ten days, my firm has reached out to our clients
several times in an attempt to procure their signatures on the written settlement agreement Today,
l\/lr. Karasik informed me that his wife, defendant Evgenia Huldisch, is currently in the hospital
and that is the reason why they have not yet signed the settlement agreement This afternoon, l\/lr.
Karasik sent me his signature on the settlement agreement l am still waiting for the signatures on
behalf of the company and Evgenia Huldisch’s signatures

ln light of l\/lr. Karasik’s representations, l respectfully request that my clients have until
April 5 , 2019 to complete their signatures on the settlement agreement

Case 1:18-cV-08651-ER Document 31 Filed 03/29/19 Page 2 of 2
ll ll

Thank you for your considerationl

Respectfully submitted,

%f$\§

Elizabeth E. Schlissel

cc: All Counsel of Record
(Via ECF)

[1094883-1]

